DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 15 July 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2003/0190134 to Tsai in view of U.S. Patent Application Publication 2016/0334596 to Herrington.
In regards to claim 16, Tsai teaches a cable storage system (Figure 3B) for storing fiber optic cables in an enclosure (21 & 51), the cable storage system comprising a plurality of stacked cable storage members (first and second subspace [0022]) for holding a plurality of fiber optic cables, each cable storage member having a plurality of spaced apart rims (36 & 38) and a floor extending between an outer wall of a hub (55) and an inner wall of each rim so as to define an 
But Tsai fails to expressly teach each cable storage member having a hub.  However, Herrington teaches a cable storage system (110) including a hub (114), a plurality of spaced apart rims (116) and a floor (128) extending between an outer wall of the hub and an inner wall of each rim so as to define an open holding channel for holding the fiber optic cable.  Herrington, similar to Tsai, teaches a central opening (118) configured to receive a mounting bracket.  Since Herrington and Tsai both teach central openings in order to place the cable storage system and both teach the cable storage members to receive a mounting bracket, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have used the cable storage system to Herrington in place of Tsai in order to provide an individual hub for reach cable storage system so that each of the systems are more versatile and can function separately without the second cable storage system.  
Furthermore, although Tsai does not expressly teach the last least one spacer having a length that is substantially equal to or greater than a thickness of an inner wall of the hub so as to maintain a gap between the stacked cable storage members, providing a spacer in order to provide adequate spacing between the previous cable storage members would have been advantageous in order to prevent the two storage members to rub against each other or provide unnecessary rotation of one storage member while rotating the other.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the last least one spacer having a length that is substantially equal to or greater than a thickness of an inner wall of the hub so as to maintain a gap between the stacked cable storage members since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Lastly, although Tsai does not expressly teach each of the plurality of cable storage members being configured to hold one of the plurality of fiber optic cables without violating a minimum bending radius threshold of that fiber optic cable, Herrington teaches maintaining a minimum bend radius threshold in order to provide the integrity of the optical fibers.  Since Tsai and Herrington are both from the same field of endeavor, it would have been obvious before the effective filing date to a person having ordinary skill in the art for each of the plurality of cable storage members being configured to hold one of the plurality of fiber optic cables without violating a minimum bending radius threshold of that fiber optic cable.
	Lastly, although Tsai do not expressly teach the enclosure to be underground, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the necessary characteristics for the enclosure to be placed underground since the enclosures are taught to be part of telecommunication infrastructures which are typically placed underground.
In regards to claim 17, Tsai teaches each of the plurality of cable storage members comprises a cable storage wheel (61).
In regards to claim 18, Tsai teaches each of the plurality of cable storage members comprises a channel for holding the fiber optic cable and at least one mounting structure (51 base) formed in the cable storage member used when releasably holding the fiber optic cable to the cable storage member.
.
Allowable Subject Matter
Claims 1 and 3-15 are allowed.  
In regards to claims 1 and 3-7, the prior art of record fails to disclose or reasonably suggest a utility enclosure that can store fiber optic cables comprising a cable storage system mountable to a side wall or the base wall of the enclosure, the cable storage system comprising: at least a first cable storage member for storing at least one of the fiber optic cables and a second cable storage member for storing at least one of the fiber optic cables, each cable storage member having a hub, a plurality of spaced apart rims and a floor extending between an outer wall of the hub and an inner wall of each rim so as to define an open holding channel for holding the at least one of the fiber optic cables; at least one mounting plate coupled to the side wall or the base wall of the enclosure, the at least one mounting plate is used to secure the first cable storage member to the side wall or the base wall of the enclosure; and at least a first spacer and a second spacer, the first spacer having a first end secured to the mounting plate and a second end secured to the first cable storage member for maintaining a gap between the first cable storage member and the side wall or the base wall of the enclosure, and the second spacer having a first end secured to the first cable storage member and a second end secured to the second cable storage member such that the second spacer is disposed between the first and second cable storage members to maintain a gap between the first cable storage member and second cable storage member in addition to the accompanying features of the independent claim.  As discussed in the Remarks received 15 July 2021, the claim requires a mounting plate coupled to a side wall or a base wall of the enclosure.  Furthermore, see page 7 of Remarks.
such that each subsequent spacer is disposed between the previous cable storage member and the next in line cable storagePage 3 of 10 Application No.: 16/424,064Examiner: Wong, Tina Mei Seng Attorney Docket No.: 117-0173USArt Unit: 2874member so as to maintain a gap between the previous cable storage member and the next in line cable storage member in addition to the accompanying features of the independent claim.  See Applicant’s Remarks received 15 July 2021, page 8.
Response to Arguments
Applicant's arguments filed 15 July 2021 regarding claims 16-19 have been fully considered but they are not persuasive.  Although Applicant remarks claim 16 to have been amended to recite similar features not disclosed, suggested or rendered obvious by the prior art of record, Applicant has not distinctly stated any specific portion of the claim to have not met the prior art of record.  Applicant presents arguments regarding separate structural components of the enclosure and the at least one mounting plate and spacers/supporting pillars being secured to provide a maintained gap.  However, none of these arguments reflect the claim language of claim .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874